J-S06040-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                      v.

TERANCE P. HEALY

                             Appellant                   No. 376 EDA 2016


                     Appeal from the Order January 27, 2016
     in the Court of Common Pleas of Montgomery County Criminal Division
                       at No(s): CP-46-CR-0003151-2015

BEFORE: MOULTON, RANSOM, and FITZGERALD,* JJ.

JUDGMENT ORDER BY FITZGERALD, J.:                 FILED FEBRUARY 23, 2017

        Appellant, Terance P. Healy, appeals from the order entered in the

Montgomery County Court of Common Pleas finding him to be incompetent

and appointing a public defender to represent him.1 Because we conclude

that the order is not final and appealable, we quash.

        The facts are unnecessary for our disposition.   As a prefatory matter,

we consider whether the order appealed from is interlocutory. “[S]ince we

lack jurisdiction over an unappealable order it is incumbent on us to

determine, sua sponte when necessary, whether the appeal is taken from an

appealable order.” Kulp v. Hrivnak, 765 A.2d 796, 798 (Pa. Super. 2000)




*
    Former Justice specially assigned to the Superior Court.
1
  We note that the case was continued at the time the instant order was
entered.
J-S06040-17


(citation omitted). See also Commonwealth v. Demora, 149 A.3d 330,

331 (Pa. Super. 2016).

      Pursuant to Rule 341 of the Pennsylvania Rules of Appellate Procedure,

our jurisdiction is limited to appeals from “final order[s] of [the trial] court.”

Pa.R.A.P. 341(a).

         Generally, a criminal defendant may appeal only from a
         judgment of sentence. However, an appeal before final
         judgment may be permitted in exceptional circumstances,
         such as

            . . . (1) where an appeal is necessary to prevent a
            great injustice to the defendant, or (2) where an
            issue of basic human rights is involved, or (3) where
            an issue of great importance is involved.

                                   *    *    *

         [D]eterminations of mental competence to proceed to trial
         have not been found to present exceptional circumstances
         requiring immediate appeal.

Commonwealth v. Reagan, 479 A.2d 621, 622 (Pa. Super. 1984)

(citations and quotation marks omitted).         See also Commonwealth v.

Pruitt, 951 A.2d 307, 316-17 (Pa. 2008) (reviewing trial court’s competency

ruling on direct appeal).

      Similarly, Appellant’s claim that the trial court erred in appointing a

public defender to represent him is an interlocutory order.       See Pa.R.A.P.

341(a); Commonwealth v. Starr, 664 A.2d 1326, 1334 (Pa. 1995)

(reviewing trial court’s denial of appellant’s right to represent himself on

appeal from the judgment of sentence).           See also Commonwealth v.



                                       -2-
J-S06040-17


Johnson, 705 A.2d 830, 834 (Pa. 1998), (holding an order disqualifying a

defendant’s choice of defense counsel is interlocutory).

      Accordingly, since the order of the lower court is interlocutory, we

quash this appeal.

      Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/23/2017




                                     -3-